Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 20 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport November the 20th 1780
                        
                        I have the honor to inform your Excellency of the return of two of our Frigates, to Boston: They left the
                            Amazoune and our Letter-bearer on the 30th at Night, at an hundred Leagues distance from their, sailing fast before the
                            wind, after being chaced by a ship of the Line and a frigate that were a cruising, and having taken in view of them the
                            ship I mentioned in my Last.
                        We have an intelligence from Boston that the American ship that carried our first Letters was arrived at
                            Bilboa in spain, on the 12th of September, and that our Letters were dispatched away to Versailles the next day. It is a
                            vessel belonging to the same Trader that brought this piece of News.
                        Another Ship coming from Gottenburg assures that the Russian, Danish and Swedish combined fleets has convoyed
                            in a French Port a Large convoy of materials of woods for the navy, but that the Dutch had not yet joined themselves to
                            this combined fleet. I am with Respect, sir, Your Excellency’s Most obedient and most humble servant
                        
                            le Cte De Rochambeau
                        
                    